

EXHIBIT 10.16


Service Agreement No. 79028
Revision No. 4




FSS SERVICE AGREEMENT




THIS AGREEMENT is made and entered into this 19 day of November, 2014, by and
between
COLUMBIA GAS TRANSMISSION, LLC ("Transporter") and UGI UTILITIES INC.
("Shipper").


WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:




Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective FSS Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, Fourth Revised Volume No. 1 ("Tariff"), on file with the Federal Energy
Regulatory Commission ("Commission"), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission. Transporter
shall store quantities of gas for Shipper up to but not exceeding Shipper's
Storage Contract Quantity as specified in Appendix A, as the same may be amended
from time to time by agreement between Shipper and Transporter, or in accordance
with the rules and regulations of the Commission.




Section 2. Term. Service under this Agreement shall commence as of December 1,
2014, and shall continue in full force and effect until June 30, 2023.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission's
regulations and Transporter's Tariff.




Section 3. Rates. Shipper shall pay Transporter the charges and furnish the
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter's maximum rate, but not less than Transporter's minimum rate. Such
discounted rate may apply to: (a) specified quantities (contract demand or
commodity quantities); (b) specified quantities above or below a certain level
or all quantities if quantities exceed a certain level; (c) quantities during
specified time periods; (d) quantities at specified points, locations, or other
defined geographical areas; (e) that a specified discounted rate will apply in a
specified relationship to the quantities actually transported (i.e., that the
reservation charge will be adjusted in a specified relationship to quantities
actually transported); (f) production and/or reserves committed by the Shipper;
and (g) based on a formula including, but not limited to, published index prices
for specific receipt and/or delivery points or other agreed-upon pricing points,
provided that the
resulting rate shall be no lower than the minimum nor higher than the maximum
applicable rate set forth in the Tariff. In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter's maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sections.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates, which had
been charged under a discount agreement, exceeded rates which ultimately
are found to be just and reasonable.




Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 5151 San Felipe, Suite 2500, Houston, Texas 77056, Attention:
Customer Services and notices to Shipper shall be addressed to it at UGI
Utilities Inc., 2525 N. 12th Street, Reading, PA 19605, Attention: Claire Neri,
until changed by either party by written notice.


Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreement(s): FSS No.
79028, Revision No. 3.





--------------------------------------------------------------------------------







UGI UTILITIES INC.                    COLUMBIA GAS TRANSMISSION, LLC




By                             By                        


Title                            Title                        


Date                            Date                        











--------------------------------------------------------------------------------





Revision No. 4




Appendix A to Service Agreement No. 79028
Under Rate Schedule FSS
between Columbia Gas Transmission, LLC ("Transporter")
and UGI Utilities Inc. ("Shipper")






Storage Contract Quantity




Begin
End
Storage Contract
Maximum Daily Storage
Date
Date
Quantity (Dth)
Quantity (Dth/day)
December 1, 2014
March 31, 2017
6,252,936
114,649
April 1, 2017
March 31, 2020
1,162,536
20,782
April 1, 2020
June 30, 2023
400,000
10,000



_X_ Yes     No (Check applicable blank) Transporter and Shipper have mutually
agreed to a Regulatory Restructuring
Reduction Option pursuant to Section 42 of the General Terms and Conditions of
Transporter's FERC Gas Tariff.




    Yes _X_ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter's FERC Gas Tariff.




Yes _X_ No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions Section
4. Right of first refusal rights, if any, applicable to this interim capacity
are limited as provided for in General Terms and Conditions Section 4.





    Yes _X_ No (Check applicable blank) This Service Agreement covers offsystem
capacity sold pursuant to section 47 of the General Terms and Conditions. Right
of first refusal rights, if any, applicable to this offsystem capacity are
limited as provided for in General Terms and Conditions Section 47.




UGI UTILITIES INC.                        COLUMBIA GAS TRANSMISSION, LLC




By                                 By                        


Title                                Title                        


Date                                Date                        





